Citation Nr: 1618307	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  10-13 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a joint disability, claimed as joint pain.

2.  Entitlement to service connection for chronic fatigue syndrome (CFS).
 
3.  Entitlement to service connection for a visual disability, to include as due to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1972, from November 1986 to November 1989, and from February 2003 to February 2005.

 This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The Veteran testified before the undersigned Veterans Law Judge at the RO in February 2014.  A transcript of his hearing has been associated with the record.

In April 2014 the Board remanded the claim for further development.

This appeal has been processed in part through VA's Virtual Benefits Management System (VBMS) paperless claims file system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

After a careful review of the evidence of record, the Board finds that the claim must be remanded for further development.  

In the April 2014 remand, the Board requested that VA examinations be conducted and etiology opinions be obtained as to all of the issues on appeal.  

As to the Veteran's fibromyalgia, a VA examination was conducted in January 2015 and an etiology opinion was obtained in February 2015.  In the opinion, the examiner stated that the Veteran more likely than not had fibromyalgia.  As to the etiology, the examiner opined that the Veteran did not serve in the Gulf War where fibromyalgia is a presumptive illness, but rather in Vietnam and therefore his fibromyalgia is not related to service.  

The Board finds that the etiology opinion provided is inadequate for appellate review and a new opinion is needed.  Indeed, the Veteran may be entitled to compensation based on presumptive or direct basis.  The mere fact that a disability is not a presumptive disability for the Veteran's service does not signify that service connection may not otherwise be warranted.  The record is devoid of an opinion as to direct service connection.  One is needed prior deciding the issue.

As to the CFS, the Veteran was afforded a VA examination in July 2014 at which time the examiner found there was no diagnosis of CFS.  The basis was the lack of certain symptomatology characteristic of CFS to include sore throat, tender lymph nodes, pain in multiple joints and headaches for six months.  The Board notes that treatment records and the Veteran's statements show the Veteran has complained of painful multiple joints on a consistent basis.  Indeed, at the February 2014 hearing he complained of generalized joint pain.  Moreover, at the fibromyalgia VA examination of July 2014, he also complained of generalized joint pain, as well as at the January 2015 examination.  Furthermore, at the January 2015 examination, he also complained of headaches all year long.  Therefore, the Board finds that a new etiology opinion is needed as the factual basis of the July 2014 opinion seems to be inaccurate.  An opinion which considers the reports of generalized joint pain and headaches all year long is needed.

Finally, as to visual disability, in the April 2014 remand, the Board noted that while it does not appear that the Veteran has retinopathy, an October 2006 VA treatment record indicates a finding of lattice degeneration bilaterally.  Such is also noted in a February 2003 service treatment record.  The Veteran was afforded a VA examination in July 2014.  At the time, no diabetic retinopathy was found and the only visual disability noted was refractory in nature.  No mention of the lattice degeneration was made at the time.  However, the Board notes that the July 2014 examination notes that it was specifically to check for retinopathy.  Moreover, lattice degeneration is detectable through a thorough peripheral retinal examination which was not done at the time of the July 2014 VA examination.  Accordingly a new visual examination to include a peripheral retinal exam is needed prior to deciding the claim.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claim file to the examiner who provided the February 2015 etiology opinion as to fibromyalgia and request that a new etiology opinion be provided.  The examiner should review of the claim file and prior examination(s) of the Veteran.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that fibromyalgia began in service or is related to any disease or injury in service. 

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that fibromyalgia has been caused or aggravated (permanently worsened) beyond normal progression by any service-connected disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  The examiner is reminded that the fact that fibromyalgia is not a presumptive disability for the Veteran's service is not adequate rationale for any opinion provided.  In providing the opinion, the examiner should consider both the medical and lay evidence of record.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382   (2010). 
 
2.  Return the file to the VA examiner who conducted the July 2014 VA examination regarding the chronic fatigue syndrome and request that a new etiology opinion be provided.  The claim folder should be forwarded to the examiner for review.  Following review of the claim file, the examiner should specifically confirm or exclude a diagnosis of chronic fatigue syndrome.  The examiner is advised that there is clear evidence of generalized joint pain and headaches throughout the year.  The examiner should specifically state whether the presence of generalized joint pain and headaches throughout the year change in any way the finding provided at the July 2014 examination that there was no chronic fatigue syndrome present.  If chronic fatigue syndrome is diagnosed, the examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability began in service or is related to any disease or injury in service. 

The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any such disability has been caused or aggravated (permanently worsened) beyond normal progression by any service-connected disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A complete rationale for all opinions expressed should be provided in the examination report.  If a new in-person examination is needed to obtain the requested opinion, one should be scheduled.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 
 
3.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current visual disability.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran.  All indicated studies to include a thorough retinal exam, should be performed, and their results reported. 

Following review of the claims file and examination of the Veteran, the examiner should identify any currently present visual disability.   The examiner should specifically address the findings of lattice degeneration noted in service in February 2003 and post service in October 2006.  The examiner should then provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any visual disability diagnosed, to include lattice degeneration, began in service or is related to any disease or injury in service. 

 The examiner should also provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any visual disability diagnosed, to include lattice degeneration, has been caused or aggravated (permanently worsened) beyond normal progression by any service-connected disability.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

 A complete rationale for all opinions expressed should be provided in the examination report.  If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 
 
4.  Review the examination reports for compliance with Board directives.  Any corrective action necessary should be undertaken prior to recertification to the Board.
 
5.  Then, readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




